DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1, 3-8 and 10-20 have been examined in this application. Claims 2 and 9 are cancelled. This is a Final Office Action in response to Arguments and Amendments filed 1/4/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA   

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/24/2021 (2 in total) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the office.
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Response to Arguments
In response to the Arguments and Amendments dated 1/4/2022, with respect to the “Objections to the Drawings” section on page 8, the Applicant argues that the amendments overcome the drawing objections. The amendments overcome many of the drawing objections but there are still objections remaining please see “Objections to Drawings” section below. 
With respect to the “Objections to the Specification” section on page 8, the Applicant argues that the amendments overcome the specification objections. This argument is persuasive and therefore the specification objections have been withdrawn. 
With respect to the “Objections to the Claims” section on page 9, Applicant argues that the amendments overcome the claim objections. The amendments overcome the original objections. However, new claim objections are added. Please see “Claim Objections” section below. 
With respect to the “Claim Rejections – 35 U.S.C. 112(b)” section on pages 9-11, the Applicant argues that the amended claim language overcomes the 112(b) rejections. The amendments overcome many of the 112(b) rejections. However, there are still 112(b) rejections remaining. Please see 112(b) section of the office action below. 
With respect to the “Claim Rejections-35 U.S.C. 101” section on pages 11-12, the Applicant argues the amended claim language overcomes the 101 rejection. This argument is persuasive and therefore the 101 rejections have been withdrawn.
With respect to the “Claim Rejections – 35 U.S.C. 102” section on pages 12-15, the Applicant argues that the prior art does not disclose the amended claim language which incorporates tolerances into the claim, including “i) input one or more field map boundaries for a polygonal field map; ii) accept one or more tolerances including one or more of a guess row width tolerance, a skip tolerance, and a boundary tolerance; iii) plot a plurality of guidance paths using the one or more field map boundaries and the one or more tolerances”. In particular the Applicant argues that Ishijima discloses in paragraph [0183] inputting attribute information, speed characteristics, turning characteristics and intervals but does not disclose using tolerances as described in the amended claim language. However, Ishijima discloses plotting guidance paths using a determined overlap amount for row width to prevent leaving unfinished parts as described in paragraphs [0182-0183, 214]. Therefore, Ishijima discloses a guess row width tolerance as described in the claim language. Furthermore, Ishijima discloses plotting guidance paths using boundaries defining the space between the work zone and the prohibited entry zone and discloses these boundaries may be set and adjusted as described in paragraphs [0176-0177]. Therefore, Ishijima discloses a boundary tolerance as described in the claim langauge. Please see 102 section below for additional details. 

Objections to the Drawings
The drawings are objected to because of the following minor informalities: 	In Fig. 3a bottom, the left portion near numbers 26 and 28 is fuzzy/blurred and therefore unclear.
In Fig. 4D there are arrows to the guidance paths 8-1 and 8-2 but the guidance paths are not legible. 
In Fig. 4E the outline of the outer edges of the implement and its relationship to the obstacle as described in paragraph [0104] is not discernable. 
In Fig. 10 it is unclear what numbers 8 and 40 are referencing within the figure because the figure is blurry. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Furthermore, the drawings are objected to as they have been submitted in color (Grayscale).  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Appropriate correction is required.
Examiner’s Note: The office invites applicant to schedule an interview to further clarify drawings, if required. Please be careful to clarify existing drawing without adding new matter.

Claim Objections
Claim 1 is unclear because the list of system equipment now begins with the letter “b”. The following recommendation is proposed: Please adjust lettering to being with “a”.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a) In Claim 1, “a path system in operational communication with the display, the path system configured to input one or more field boundaries ...” etc.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification does not provide structure to these claim limitation(s) 
a) A “path system” is interpreted to be an operations unit including a processor as described in paragraphs [017, 063] and Fig. 1B. The processor includes algorithms and instructions for inputting field map data, accepting tolerances, plotting a plurality of guidance paths, displaying information and commanding steering as detailed in the specification paragraphs [017-018, 0070-0075], Figures 1A, 1B and 2 and elsewhere. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “accept one or more tolerances including one or more of a guess row width tolerance, a skip tolerance, and a boundary tolerance”, the wording is unclear and therefore indefinite because it is unclear what is meant by a “guess row width tolerance”. Is this referring to a tolerance for the width of each swath? Is it referring to an overlap tolerance width?  The limitation is interpreted so that determining overlap amounts for adjacent rows reads on it. 
Claims 3-7 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 1 and 12 and for failing to cure the deficiencies listed above. 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “plotting a plurality of guidance paths in a field map having one or more field map boundaries and one or more tolerances including one or more of a guess row width tolerance, a skip tolerance, and a boundary tolerance”, the wording is unclear and therefore indefinite because the term “guess row width tolerance” is unclear as described in the rejection to claims 1 and 12 above. Furthermore, it is unclear whether the field map boundaries and tolerances are plotted or simply used in determining guidance paths. The limitation is interpreted so that plotting guidance paths using field boundaries and one or more of the described tolerances reads on it. 
Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 8 and for failing to cure the deficiencies listed above. 
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
With respect to the limitation, “further comprising a squaring adjustment system”, the wording is unclear and therefore indefinite because it is unclear what a “squaring adjustment system” comprises. Is this a system that squares the vehicle wheels, for example through direct steering control? Does it simply allow squaring of an adjustment path on a display? The limitation is interpreted so that adjusting a guidance path to be displayed in order to square a vehicle to the next straight segment reads on it. 
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
With respect to the limitation, “further comprising an enterprise management system”, the wording is unclear because it is unclear what an “enterprise management system” comprises. Does this mean that the system is managed by a different system? Does it mean that it is in communication with a driver device? The limitation is interpreted so that an input unit allowing user operations reads on an “enterprise management system”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-8, 10-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishijima et al. (US 2017/0102702 A1). 

As per Claim 1, Ishijima et al. discloses an agricultural vehicle guidance visualization system for use with an automatic steering unit, comprising:
b) a display running a graphical user interface ([0153] Fig. 1a-1b Display Unit 32); and 
c) a path system in operational communication with the display ([0153]; Fig. 1a-1b Travel route generation apparatus 3 control unit 30 (path system) in communication with display unit 32), the path system configured to: 
i) input one or more field map boundaries for a polygonal field map ([0182]; Fig. 4 Step S1 Input periphery 50 of the work target zone and periphery 51 of the entry prohibited zone as shown in Fig. 3B); 
ii) accept one or more tolerances including one or more of a guess row width tolerance, a skip tolerance, and a boundary tolerance ([0176-0177, 0182-0183, 0214]; Required overlap amount for rows is determined (guess row width tolerance) and boundaries may be adjusted, for example based on user input (boundary tolerance)) 
iii) plot a plurality of guidance paths using the one or more field map boundaries and the one or more tolerances ([0185-0187, 0192, 0204]; Fig. 4 Steps S4-S12, Fig. 5, Fig. 7 Generate straight routes, inversion routes and then entire travel route); 
iv) display heading, position, and offset for the plurality of plotted guidance paths ([0204-0205]; Fig. 4 Step S12, Fig. 7 Display entire travel route through display unit 32 including direction, positions and intervals between guidance paths); and 
v) adjust one or more of the heading, position, and offset of the plurality of plotted guidance paths ([0183, 0188, 0201, 0205]; User can adjust directions (headings), positions and intervals between adjacent straight routes (offsets)); and 
vi) command the automatic steering unit to follow the plurality of adjusted plotted guidance paths ([0074, 0148, 0207-0210]; Fig. 4 Steps S14-S15 Operation data and entire travel route is sent to the control apparatus 10 that controls turning through drive control unit 13 (steering unit)).

As per Claim 3, Ishijima et al. discloses the system of claim 1, wherein the path system is configured to display and adjust the plurality of plotted guidance paths with at least one of an enterprise data adjustment, a squaring adjustment, or an offset adjustment ([0183, 0188, 0201, 0205]; Displaying and adjust route based on inversion selection (squaring adjustment) and an interval adjustment between routes (offset adjustment)).

As per Claim 4, Ishijima et al. discloses the system of claim 3, wherein the squaring adjustment is configured to:
a) determine a guidance path corner radius ([0179]; Determine minimum turning radius that the vehicle can make while turning a guidance path); and 
b) display a user prompt querying a square off option ([0201, 0205]; Fig. 6 Display user notification to select an inversion route (square off option) and allow user adjustment of inversion routes on final display as well).

As per Claim 6, Ishijima et al. discloses the system of claim 1, wherein the one or more field map boundaries are drawn from stored boundary map data ([0182]; Fig. 3(b) Peripheries 50 and 51 are drawn based on stored GPS position coordinates).

As per Claim 7, Ishijima et al. discloses the system of claim 6, wherein the path system is configured to populate the stored boundary map data with one or more additional boundary points ([0182, 0184-0186]; Fig. 3(b), Fig. 7 Peripheries 50 and 51 are created through connection points (additional boundary points) between GPS stored position coordinates. Alternatively, this limitation is shown by the addition of boundary intersection points, for example Po –P1 along the periphery route).  

As per Claim 8, Ishijima et al. discloses a visualization and guidance method for use with an agricultural vehicle automatic steering unit comprising executing a path system, the path system comprising:
a) plotting a plurality of guidance paths in a field map having one or more field map boundaries and one or more tolerances including one or more of a guess row width tolerance, a skip tolerance, and a boundary tolerance ([0176-0177, 0182-0183-0187, 0192, 0214]; Fig. 4 Steps S4-S12, Fig. 5, Fig. 7 Generate routes, including straight sections and inversions, based on field peripheries 50 and 51, any input boundary adjustments and a required overlap (boundary tolerance and guess row width tolerance)); 
b) displaying the plurality of plotted guidance paths and any skips and overlaps for adjustment of plotted guidance path heading, position, and offset; and ([0199-0200, 0204-0205, 0215]; Fig. 7-8, Fig. 4 Step S12 Display guidance paths include skip routes, for example L6 shown in Fig. 8, internal inversions, for example R4 in Fig. 7-8 (overlaps), and intervals. User may adjust path direction, position and offset); 
commanding an automatic steering unit to follow the plotted guidance path ([0074, 0148, 0207-0210]; Fig. 4 Steps S14-S15 Operation data and entire travel route is sent to the control apparatus 10 that controls turning through drive control unit 13 (steering unit)).

As per Claim 10, Ishijima et al. discloses the method of claim 8, wherein the path system is configured to display field map overlaps and skips ([0199-0200, 0204-0205, 0215]; Fig. 7-8, Fig. 4 Step S12 Display guidance paths include skip routes, for example L6 shown in Fig. 8, internal inversions, for example R4 in Fig. 7-8 (overlaps), and intervals).

As per Claim 11, Ishijima et al. discloses the method of claim 8, wherein the path system is configured to utilize user defined offsets ([0183, 0188, 0205]; User can input/ adjust intervals between straight routes).

As per Claim 12, Ishijima et al. discloses a visualization and guidance system for use with automatic steering of an agricultural vehicle, comprising a path system configured to run on an operations unit and an in-cab display, wherein the path system is configured to:
a) input one or more field boundaries in a polygonal field map on the display ([0182]; Fig. 4 Step S1 Input periphery 50 of the work target zone and periphery 51 of the entry prohibited zone as shown in Fig. 3B); Application No.: 16/921,828 Page 6 of 15 
b) accept one or more tolerances including one or more of a guess row width tolerance, a skip tolerance, and a boundary tolerance ([0176-0177, 0182-0183, 0214]; Required overlap amount for rows is determined (guess row width tolerance) and boundaries may be adjusted, for example based on user input (boundary tolerance)); 
c) plot a plurality of guidance paths complying with the one or more tolerances in the polygonal field map for display ([0185-0187, 0192, 0204]; Fig. 4 Steps S4-S12, Fig. 5, Fig. 7 Generate straight routes, inversion routes and then entire travel route); 
d) display path heading, position and offset for the plurality of guidance paths throughout the plotted field map ([0204-0205]; Fig. 4 Step S12, Fig. 7 Display entire travel route through display unit 32 including direction, positions and intervals between guidance paths); and 
e) adjust the heading, position and offset of the plurality of guidance paths ([0183, 0188, 0201, 0205]; User can adjust directions (headings), positions and intervals between adjacent straight routes (offsets)), and 
wherein the visualization and guidance system is configured to command automatic steering of the agricultural vehicle to follow the plurality of guidance paths ([0074, 0148, 0207-0210]; Fig. 4 Steps S14-S15 Operation data and entire travel route is sent to the control apparatus 10 that controls turning through drive control unit 13 (steering unit)).

As per Claim 13, Ishijima et al. discloses the visualization and guidance system of claim 12, wherein the path system is configured to command the automatic steering unit ([0074, 0148, 0207-0210]; Fig. 4 Steps S14-S15 Operation data and entire travel route is sent to the control apparatus 10 that controls turning through drive control unit 13 (steering unit)).

As per Claim 15, Ishijima et al. discloses the visualization and guidance system of claim 12, further comprising a squaring adjustment system ([0176, 0192-0202]; Fig. 1b, Fig. 4 Steps S5-S10 Route generation unit 302 (squaring adjustment system) determines adjustments required to square vehicle to next straight guidance path).

As per Claim 16, Ishijima et al. discloses the system of claim 12, wherein the path system is further configured to command a steering unit ([0074, 0148, 0207-0210]; Fig. 4 Steps S14-S15 Operation data and entire travel route is sent to the control apparatus 10 that controls turning through drive control unit 13 (steering unit)).

As per Claim 17, Ishijima et al. discloses the system of claim 12, wherein the path system is configured to plot guidance paths through the field region on the basis of a user-defined path ([0185-0190]; Fig. 5, Fig. 7 Straight line guidance paths are on the basis of first line defined by user start and end position P0-P1. Alternatively, displayed guidance paths can be based user modified positions/directions of the straight routes).

As per Claim 18, Ishijima et al. discloses the system of claim 12, wherein the path system is configured to display guidance path headings, positions, skips, and overlaps ([0199-0200, 0204-0205, 0215]; Fig. 7-8, Fig. 4 Step S12 Display entire travel route through display unit 32 including direction, positions and intervals between guidance path, skip routes, for example L6 shown in Fig. 8 and internal inversions, for example R4 in Fig. 7-8 (overlaps)).

As per Claim 19, Ishijima et al. discloses the system of claim 12, wherein the path system is configured to apply user defined offsets ([0183, 0188, 0205]; User can input/ adjust intervals between straight routes).

As per Claim 20, Ishijima et al. discloses the system of claim 12, further comprising an enterprise management system ([0172-0173, 0177]; Storing operation data and generated travel route on storage unit 33 based on route generated based on input from unit 31).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishijima et al. (US 2017/0102702 A1) in view of Anderson (US 2020/0231210 A1)
As per Claim 5, Ishijima et al. discloses the system of claim 1, wherein the path system is configured to display field obstacle boundary ([0176, 0205, 0214]; Display entry prohibited zone caused by obstacles such as cliff, rock, tree etc. (field obstacles) and display topographic data).

While Ishijima et al. discloses displaying the field obstacle boundary, Ishijima et al. does not explicitly disclose the obstacles themselves are displayed. 

However, Anderson teaches: displaying field obstacles ([0038]; Fig. 4-5 Obstacles 144a-d are displayed)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishijima et al. to include the above limitations, as detailed in Anderson with the motivation being to keep an operator informed of relevant obstacles and prevent damage to equipment. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ishijima et al. (US 2017/0102702 A1) in view of Hurd (US 2018/0024549 A1).

As per Claim 14, Ishijima et al. discloses the visualization and guidance system of claim 13, wherein the operations unit is in operational communication with a server ([0146, 0218] Travel route generation apparatus 3 control unit 30 (path system) may communicate with a server, for example to access stored information). 

While Ishijima et al. discloses the above limitations including communication with a server, Ishijima et al. does not explicitly disclose that the server is a cloud server. 

However, Hurd teaches: a cloud server may be used in a guidance system ([0023]; Fig. 1 Agricultural vehicle is connected to database through server). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishijima et al. to include the above limitations, as detailed in Hurd with the motivation being to allow access to the server and associated stored information by multiple users and associated vehicles simultaneously and thereby improve efficiency as detailed in Hurd [0009]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                    

/JESS WHITTINGTON/Examiner, Art Unit 3669